        Case 4:21-cv-02396 Document 1 Filed on 07/23/21 in TXSD Page 1 of 4




BLC.14096
                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

   MARIA ROBLES                                  §
       Plaintiff                                 §
                                                 §
   V.                                            §
                                                 §   Civil Action No. __________________
   FIESTA MART, LLC                              §
        Defendant                                §

                                   NOTICE OF REMOVAL

TO:     THE UNITED STATES DISTRICT COURT FOR THE SOUTHERN DISTRICT
        OF TEXAS

        PLEASE TAKE NOTICE that, pursuant to 28 U.S.C. §§ 1441 and 1332, Defendant

Fiesta Mart, LLC (“Fiesta Mart”), by and through its undersigned attorneys, gives notice of

removal of the above-captioned action from the 269th Judicial District Court, Harris County,

Texas, to the United States District Court for the Southern District of Texas, Houston Division. In

support of this Notice of Removal (this “Notice”), Defendant Fiesta Mart, LLC further states that:

                                     I. INTRODUCTION

        1.     On or about June 23, 2021, Plaintiff MARIA ROBLES commenced the above-

captioned action against Fiesta Mart, LLC through her filing of Plaintiff’s Original Petition (the

“Petition”) in the 269th Judicial District Court, Harris County, Texas, captioned as Maria Robles

v. Fiesta Mart, LLC, Cause No. 2021-37832. On or about June 28, 2021, Fiesta Mart, LLC was

served with Citation and a copy of the Petition. This lawsuit is a civil action within the meaning

of the Acts of Congress, relating to the removal of civil actions. See 28 U.S.C. §§ 1441, 1446.

        2.     This Notice is filed timely, pursuant to 28 U.S.C. § 1446(b), because it is filed

within thirty (30) days of June 28, 2021, the date on which Fiesta Mart, LLC was served with a

copy of the Petition. No previous notice of removal has been filed or made with this Court for the


NOTICE OF REMOVAL                                                                            Page 1
          Case 4:21-cv-02396 Document 1 Filed on 07/23/21 in TXSD Page 2 of 4




relief sought herein.

                                         II. BASIS FOR REMOVAL

           3.       Removal is proper under 28 U.S.C. § 1441. It is a civil action brought in state court

and the District Courts of the United States have original jurisdiction over this action under 28

U.S.C. § 1332, since the plaintiff and the defendant are diverse in citizenship. This action is

removable to this Court pursuant to the provisions of 28 U.S.C. §1441(b) because Plaintiff is a

citizen of the State of Texas. Although Defendant Fiesta Mart, LLC, is a limited liability company

organized under the laws of Texas, its sole member is Bodega Latina Corp., a Delaware

corporation with its principal place of business, or its “nerve center” in California. Defendant

Fiesta Mart, LLC’s citizenship as an LLC is determined by the citizenship of its members.1 A

corporation, such as Bodega Latina Corp., is deemed to be a “citizen” of the state where it

maintains its principal place of business (its “nerve center”) and the state of its incorporation.2

Therefore, Defendant is a citizen of the states of Delaware and California, the principal place of

business and the state of incorporation of Fiesta Mart, LLC’s sole member, Bodega Latina Corp.

           4.       The amount in controversy in this action, exclusive of interest and costs, is over

Two Hundred Fifty Thousand and no/100 Dollars ($250,000.00). See Plaintiff’s Original Petition,

Paragraph 3.

           5.       The United States District Court for the Southern District of Texas, embraces Harris

County, the place where the state court action was filed, and is pending in the 269th Judicial District

Court, Harris County, Texas. This statement is not meant as a waiver of any argument that venue

is improper in the location in which the state court action was filed, but merely demonstrates the

propriety of removing the action to this federal judicial district.


1
    See e.g., Harvey v. Grey Wolf Drilling Co., 542 F.3d 1077, 1080 (5th Cir. 2008).
2
    See §1332©(1); see also, Hertz Corp. v. Friend, 559 U.S. 77. 130 S.Ct. 1181, 1185-86 (2010).


NOTICE OF REMOVAL                                                                                  Page 2
       Case 4:21-cv-02396 Document 1 Filed on 07/23/21 in TXSD Page 3 of 4




       6.        All pleadings, process, orders, served upon Defendant in the state court action are

attached to this Notice as Exhibit “A” as required by 28 U.S.C. § 1446(a). No other motions are

pending before the state court.

       7.        Defendant will promptly file a copy of this Notice with the clerk of the state court

in which the action is pending.

                               III. REQUEST FOR JURY TRIAL

       8.        Defendant hereby demands a trial by jury in accordance with the provisions of FED.

R. CIV. P. 38.

       WHEREFORE, PREMISES CONSIDERED, Defendant Fiesta Mart, LLC, respectfully

requests that this action be immediately and entirely removed upon filing of this Notice of Removal

to the United States District Court for the Southern District of Texas, Houston Division, and for

such other and further relief to which they may show themselves to be justly entitled in equity or

law.

       Dated: July 23, 2021.


                                                   Respectfully Submitted,

                                                   /s/ Jeff C. Wright

                                                   JEFF C. WRIGHT
                                                   SBN: 24008306
                                                   Southern Admission No. 732554
                                                   jwright@feesmith.com
                                                   FEE, SMITH, SHARP & VITULLO, L.L.P
                                                   Three Galleria Tower
                                                   13155 Noel Rd., Suite 1000
                                                   Dallas, TX 75240
                                                   (972) 934-9100
                                                   (972) 934-9200 - Fax

                                                   ATTORNEY FOR DEFENDANT




NOTICE OF REMOVAL                                                                              Page 3
      Case 4:21-cv-02396 Document 1 Filed on 07/23/21 in TXSD Page 4 of 4




                                  CERTIFICATE OF SERVICE

       This is to certify that on this the 23rd day of July 2021, a true and correct copy of the
foregoing Notice of Removal was filed electronically and served on counsel of record:

Lauren Roberts
Daspit Law Firm
440 Louisiana Street, Ste. 1400
Houston, TX 77002
e-service@daspitlaw.com


                                                   /s/   JEFF C. WRIGHT
                                                   JEFF C. WRIGHT




NOTICE OF REMOVAL                                                                          Page 4
